Title: Privy Council: Order for a Grant of Land for Benjamin Franklin, 26 June 1767
From: Privy Council
To: 


Not content with his share in the Nova Scotia lands granted in October 1765 to Alexander McNutt and a group of Philadelphians (above, XII, 345–50), Franklin petitioned the Privy Council in January or February 1766 for a grant in his own name for 20,000 acres, wherever he or his agent might choose them in Nova Scotia. On Feb. 10, 1766, the Privy Council referred the application to the Board of Trade for report and recommendation; above, XIII, 123.
The Board seems to have been in no hurry to act, for it allowed this application and several other requests for Nova Scotia lands made during 1765–66 to remain unnoticed in its files until the spring of 1767. Then, after consideration on May 15 and 21, the Board submitted two reports on May 28 dealing with these applications. The Privy Council Committee considered these documents and on June 12 adopted its own reports embodying the Board’s recommendations. The paper relating to the grants for Franklin and some other individuals contained several specific “Conditions and Reservations.” When the Privy Council acted in plenary session on June 26 it incorporated these provisions almost verbatim in its order for each individual grant.
 
June 26, 1767
Whereas Application hath been made to His Majesty at this Board, by Benjamin Franklin, L.L.D. Praying for a Grant of Lands, in His Majesty’s Province of Nova Scotia, in Order to make a Settlement thereupon; His Majesty this day took the same into Consideration, and having received the Opinion, of the Lords Commissioners for Trade and Plantations, and also of a Committee of the Lords, of His Majestys most Honourable Privy Council thereupon, is hereby pleased, with the Advice of His Privy Council, to order, that the Governor or Commander in Chief, of His Majestys Province of Nova Scotia for the time being, do immediately upon the Receipt hereof, cause twenty thousand Acres of Land to be Surveyed in one Contiguous Tract, (Conformable to the directions of His Majesty’s Instructions, with regard to the Manner of laying out Grants of Land) in such part on the Continent of the said Province as the said Benjamin Franklin or his Agent shall Chuse, not already granted or Surveyed to others nor Allotted for Townships already engaged to be Settled, and not possessed or Claimed by the Indians, and that upon a return of such Survey, he do pass a Grant for the same to the said Benjamin Franklin, under the Seal of the said Province, upon the following Terms, Conditions and Reservations Vizt.
1st. That the Grantee do Settle the Lands within ten Years from the date of the Grant, in the proportion of one person for two hundred Acres, in failure whereof, the Lands to Revert to His Majesty his Heirs and Successors.
2d. That the Conditions of Cultivation and Improvements, be the same as those directed in His Majesty’s Instructions, to the Governor of the said Province.
3rd. That the Settlers so to be Introduced, be protestants from such parts of Europe, as are not within his Majesty’s Dominions or such persons, as have resided within His Majestys Dominions in America, for two Years Antecedent to the date of the Grant.
4th. That an Annual Quit Rent of two shillings for every hundred Acres, be reserved to His Majesty his Heirs and Successors, Payable on the Feast of St. Michael in every Year, the first Payment to Commence on the said Feast of St. Michael which shall first happen, after the Expiration of Ten Years from the date of the Grant.
5th That there be a Reservation to His Majesty His Heirs and Successors of all those parts of the Lands, which the Surveyor shall upon the return of the Survey, Report to be proper for erecting Fortifications, Publick Wharfs and Naval Yards, or for other Military Purposes, and a Reservation of an Entire Liberty to All His Majesty’s Subjects, to Fish upon the Coast of the said Tract where such Tract Abutts upon the Sea Shore.
6th. That there be a reservation to His Majesty, his Heirs and Successors, of all Mines of Gold, Silver, Copper, Lead and Coals;

7th. That there be also a Reservation to His Majesty his Heirs and Successors, of all White or other Pine Trees, of the Growth of twenty four Inches Diameter and upwards, at twelve Inches from the Earth, and that if such Trees shall be cut or felled without Licence for so doing, either from the Surveyor General of the Woods, or his Deputy, or from the Governor of the Province for the time being, the Lot or Share of Land on which they shall be so cut, shall be forfeited and the Lands Revert to His Majesty His Heirs and Successors.
And the Governor or Commander in Chief, of His Majesty’s Province of Nova Scotia for the time being, and all others whom it may Concern, are required to Carry his Majesty’s Commands hereby Signified into Execution.